Name: Commission Regulation (EC) No 1308/98 of 24 June 1998 fixing the final amount of aid for dried fodder for the 1997/98 marketing year
 Type: Regulation
 Subject Matter: trade;  agricultural activity;  cooperation policy;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|31998R1308Commission Regulation (EC) No 1308/98 of 24 June 1998 fixing the final amount of aid for dried fodder for the 1997/98 marketing year Official Journal L 182 , 25/06/1998 P. 0009 - 0009COMMISSION REGULATION (EC) No 1308/98 of 24 June 1998 fixing the final amount of aid for dried fodder for the 1997/98 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder (1), as last amended by Regulation (EC) No 1347/95 (2), and in particular Article 18 thereof,Whereas Article 3(2) and (3) of Regulation (EC) No 603/95 fix the amounts of aid to be paid to processors for dehydrated fodder and sun-dried fodder produced during the 1997/98 marketing year up to the maximum guaranteed quantities laid down in Article 4(1) and (3) of that Regulation;Whereas the information forwarded to the Commission by the Member States under the second indent of Article 15(a) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder (3), as last amended by Regulation (EC) No 1794/97 (4), indicates that the abovementioned maximum guaranteed quantities have not been exceeded;Whereas it should therefore be laid down that the aid provided for in Regulation (EC) No 603/95 for dehydrated fodder and sun-dried fodder should be paid in full;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 The aid for dehydrated fodder and sun-dried fodder provided for in Article 3(2) and (3) respectively of Regulation (EC) No 603/95 shall be paid in full for the 1997/98 marketing year.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 63, 21. 3. 1995, p. 1.(2) OJ L 131, 15. 6. 1995, p. 1.(3) OJ L 79, 7. 4. 1995, p. 5.(4) OJ L 255, 18. 9. 1997, p. 12.